Citation Nr: 1527528	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-41 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from May 1999 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2006, the Veteran's complete service personnel records were associated with the claims file.  These records are clearly relevant and of probative value to the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, as they corroborate the Veteran's claimed stressor of frequent mortar attacks at the base where he was stationed in Dong Tam, Vietnam, and they document his participation in combat operations.  As these documents are relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim in May 1999, the Board reviews the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2014).

In December 2012, the Veteran and his son testified at a Central Office hearing before the Undersigned.  A copy of the hearing transcript is of record.  

In February 2013 and April 2014, the Board remanded the claim on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has reviewed the Veteran's electronic claims files on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the April 2014 remand, in July 2014 the Veteran was scheduled for a VA examination determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, which was cancelled when it was discovered that the Veteran resides in a nursing home.  July 2014 email correspondence indicates that the Veteran's son reported that the Veteran suffers from severe Alzheimer's and that he can become violent, but his son requested that VA inquire with the nursing home as to the Veteran's ability to appear for and/or participate in the requested VA psychiatric examination.  The July 2014 email correspondence suggests that the AMC contacted the nursing home where the Veteran resides as it was noted that nursing home personnel agreed to transport the Veteran to the scheduled examination.  The requested examination was therefore rescheduled for August 2014; however, it was subsequently cancelled due to the Veteran's failure to RSVP for the examination.  The requested examination was again rescheduled for March 2015, however, the examination was again cancelled with notation that the Veteran resides in a nursing home and that he is unable to appear for the examination.  

If the Veteran is physically unable to appear for the requested examination, then arrangements should be made to have him examined by a VA or VA contracted psychologist or psychiatrist at the nursing home facility where he resides, if possible.  If the requested examination cannot be performed for any reason, to include the Veteran's physical condition and/or memory loss, then a VA psychiatric opinion must still be obtained to determine whether any psychiatric disorder with which the Veteran has been diagnosed since September 1998, to include PTSD, is etiologically related to any incident of his military service or is caused or aggravated by any of his service-connected disabilities.  

In addition, while it appears that the AMC has obtained numerous records requested in the April 2014 remand, it remains unclear if complete records have been obtained from Walter Reed Army Medical Center and Bethesda National Naval Medical Center, Malcom Grow Medical Center at Joint Base Andrews, and the District of Columbia (DC) VAMC.  

A March 2015 report of information indicates that the AMC contacted the records clerk at Walter Reed Medical Center, who indicated that Bethesda National Naval Medical Center and Walter Reed Army Medical Center are the same facility.  It was noted that the records clerk indicated that that all records "available" had been sent to VA.  In that regard, records received in September 2014 dated from January 30, 2006 to April 26, 2013, at which time it was noted that the Veteran's care was being transferred to the nursing home where he presently resides.  There is no indication as to whether a search for archived or retired records dating from 1978 to January 2006 was conducted.  Thus, additional development is necessary to ensure that complete records have been obtained from Walter Reed Medical Center and Bethesda National Naval Medical Center dating from January 1978 to January 2006.

Similarly, while treatment records dated in August 2011 were obtained from Malcom Grow Medical Center at Joint Base Andrews, a September 2014 report of general information with a representative from that facility indicates that with the exception of inpatient treatment records dated in 2011, all other records "appeared to be at Walter Reed or in archives."  Thus, additional development is necessary to ensure that complete records have been obtained pertaining to treatment received at Malcom Grow Medical Center prior to August 2011.  

As to records from the DC VAMC, correspondence received from that facility on February 9, 2015, states that any treatment records dating from 1977 to 1995 have been archived and that the Veteran's information had been submitted so that a search for archived records may be conducted.  It was noted that the AMC would be notified of any findings in that regard and that any additional records would be mailed to the AMC.  There is nothing in the record indicating that a search for archived records had been completed and whether any additional records were located.  Thus, additional development is necessary to ensure that complete records have been obtained pertaining to any treatment the Veteran received at the DC VAMC dating from January 1977 to December 1995.  

As to any psychiatric and medical records pertaining to the Veteran's employment at the United States Post Office (USPS) from 1980 to 1995, it appears that the AMC requested such records from the United States Office of Personnel Management Disability Branch in July 2014, however, a response was never received.  In September 2014 and January 2015, requests for such records were also sent to the National Medical Director at the Office of Safety & Health Employee Relations at the USPS Headquarters and to the United States Office of Personnel Management Employment Service Branch, but a response was never received for any of the aforementioned records repositories.  Thus, additional development efforts are necessary to obtain these records.

The Board observes that all of the above requested records are federal records.  Thus, in the April 2014 remand, the Board instructed that "[i]f the AMC/RO cannot obtain records identified, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review."  Unfortunately, the AMC has not made a formal finding of unavailability as to any of the aforementioned federal records, nor has the Veteran and his representative been notified of VA's inability to obtain any such records.  As such, this must be completed on remand.    

Finally, treatment records received from Bethesda National Naval Medical Center indicate that the Veteran's care was transferred from that facility to the nursing home where he now resides.  As such, medical and psychiatric treatment records, if any, should be obtained from the nursing home where the Veteran resides as alluded to in July 2014 email correspondence.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Continue to request any post-service psychiatric and medical treatment records, to include any records that have been archived or retired, from Bethesda National Naval Medical Center and Walter Reed Army Medical Center dating from 1978 to 1995; and Malcolm Grow Medical Center at Andrews Air Force Base dating from 1977 to 2011.  

Also continue to request any VA psychiatric and medical treatment records, to include any records that have been archived or retired, from the Washington, D.C. VAMC dating from January 1977 to December 1995 and since May 2014.  

Also continue to request the Veteran's medical, psychiatric and personnel records pertaining to his employment at the United States Postal Service dating from 1980 to 1995 from all records repositories deemed appropriate, to include the U.S. Office of Personnel Management Disability Branch as directed in a November 2013 report of contact with the U.S. Office of Personnel Management, Retirement Operations Division.

Also request complete medical and psychiatric treatment records from the nursing home facility at which the Veteran resides as identified in July 2014 AMC email correspondence.  Authorization necessary to enable VA to obtain any such records should be requested from the Veteran as deemed necessary.

If, after making reasonable efforts to obtain named records the records are unable to be secured, the AMC should produce a formal finding of unavailability and add it to the claims file.  The AMC should also notify the Veteran and his representative and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist at the nursing home where the Veteran resides to determine the nature and etiology of any current psychiatric disorder, to include PTSD, depression, anxiety, and memory loss.  Appropriate notice of the scheduled examination must be documented in the claims file.  The claims folder, to include any records in Virtual VA, must be made available to the examiner prior to the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

If the examination cannot be conducted for any reason or if the examiner determines that the Veteran is unable to participate in the requested examination for any reason, the examiner should nevertheless review the claims file and respond to the following inquiries.

The examiner should state each acquired psychiatric disorder diagnosed or manifested at any time since September 1998.  

For each acquired psychiatric disorder identified during examination and in the record since September 1998, to include PTSD, the examiner should: 

(a)  Indicate whether it is at least as likely as not (a 50 percent probability or greater) that such disorder is related to the Veteran's corroborated stressor of sustaining mortar attacks while stationed in Dong Tam, Vietnam, or other reported military stressor(s) deemed credible.  

Specifically, the examiner should determine whether the Veteran's corroborated or credible military stressor(s) are adequate to support a diagnosis of PTSD and whether his current symptoms are related to those stressors or other stressors such as the post-service stressor as described by the Veteran during the December 2012 hearing.  

(b)  As to any acquired psychiatric disorder diagnosed that is found to be unrelated to military service, the examiner should opine whether such is at least as likely as not (a 50 percent probability or greater) proximately due to or aggravated (permanently worsened beyond normal progression) by any psychiatric disorder found to be related to military service or by service-connected hypertension, diabetes, and/or coronary artery disease.  

If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of the psychiatric disorder is attributable to service-connected vascular and/or psychiatric disability, if any, that is found to be related to military service.  The examiner should acknowledge and discuss the significance, if any, of the of the April 2007 brain MRI, the April 2007 PET scan, January 2007 and December 2009 treatment records that suggests a link between memory loss and a significant history of hypertension and vascular disease, and August 2009 and July 2010 treatment records that suggest a link between underlying anxiety and depression and memory loss. 

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why causation and/or aggravation of any acquired psychiatric disorder, to include PTSD, is unknowable.  

3. Review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested opinion and records development to ensure that all development is in complete compliance with the directives of this REMAND.  If the examination report and/or records development is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After the development requested above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




